UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 11, 2010 EMERGING VISION, INC. (Exact name of Registrant as specified in its charter) New York 001-14128 11-3096941 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 520 8th Avenue New York, New York 10018 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(646) 737-1500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ‪□ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. The Annual Meeting of Stockholders (the “Meeting”) of Emerging Vision, Inc. (the “Company”) was originally scheduled to be held on November 9, 2010 and subsequently adjourned to November 12, 2010.As a result of the Company’s anticipated lack of a quorum of shareholders present on the adjourned Meeting date, the Meeting has been cancelled. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EMERGING VISION, INC. By:/s/Brian P. Alessi Brian P. Alessi Chief Financial Officer Date: November 12, 2010
